Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 6-12 are allowed. 
Kim et al. (US 2017/0085764, hereinafter Kim), Choi (US 2005/0128323, hereinafter Choi), and Wren et al. (US 2006/0284971, hereinafter Wren) are the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 6, the combination of Kim, Choi, and Wren fails to teach or suggest “…make a composition of the background image and the person image extracted from the narrow-angle image by placing the person image extracted from the narrow-angle image over a region of a person image in the wide-angle image, the narrow-angle camera and the wide-angle camera being aimed in respective directions on an identical side relative to a housing of the electronic device, said control circuitry being configured to: extract the background image such that the region of the person image in the wide-angle image becomes a blank portion; and make the composition by placing the person image extracted from the narrow-angle image over an image region which includes the blank portion2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 6.
Independent claims 11 and 12 recite similarly allowed limitations.
Dependent claims 7-10 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim, Choi, and Wren are the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Kim discloses, an electronic device, comprising: a narrow-angle camera (410); a wide-angle camera (420); and a control circuitry (180), said control circuitry being configured to: i) extract a[n] image from a narrow-angle image captured by the narrow-angle camera (810), and (ii) make a composition of (a) a background image captured by the wide-angle camera (840) and (b) the person image (820), by placing the person image over a region of a person image in the background image (figs 1C and 4B),the narrow-angle camera and the wide-angle camera being aimed in respective directions on an identical side relative to a housing of the electronic device (figs 1C and 4B).
Choi discloses extract a person image from a narrow-angle image captured by the narrow-angle camera (pars [0050]-[0053]), and (ii) make a composition of (a) a background image captured by the camera and (b) the person image (pars [0047] and [0053]), the narrow-angle camera and the camera being aimed in respective directions on an identical side relative to a housing of the electronic device (pars [0047] and [0053]).
Wren discloses make a composition of (a) a background image captured by the wide-angle camera and (b) the person image extracted from the narrow-angle image by placing the person image extracted from the narrow-angle image over a region of a person image in the background image (pars [0010] and [0030], fig 5).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696